Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	In response to a restriction requirement mailed on 03/24/2022, the Applicant elected Species I encompassing claims 1-9 without traverse on 05/20/2022. Non-elected Species II encompassing claims 10-20 has been withdrawn from examination. Elected claims 1-9 are examined below. 

Specification
The specification is objected to, because the title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
	The following title is suggested:  STRETCHABLE DISPLAY PANEL HAVING ENCAPSULATED ISLANDS WITH LIGHT EMITTING ELEMENTS ON STRETCHABLE BASE SUBSTRATE, STRETCHABLE DISPLAY APPARATUS, AND METHOD OF FABRICATING STRETCHABLE DISPLAY PANEL HAVING THE SAME.
	





Claim Rejections - 35 USC § 1021  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 and 6-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patent No. US 10,461,142 B2 to Hong et al. ("Hong") (cited in the PTO-892 Form dated 03/24/2022).
Figs. 17 and 4 of Hong have been provided to support the rejection below: 	


    PNG
    media_image1.png
    439
    374
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    383
    430
    media_image2.png
    Greyscale

Regarding independent claim 1, Hong teaches a stretchable display panel (see Fig. 17; see also Fig. 1 and Fig. 4) having a plurality of encapsulated islands ISs (Fig. 17 shows four islands with each island IS having four sides IS1, IS2, IS3 and IS4.) and a plurality of bridges BR' or BR1, BR2, BR3, BR4 (col. 17, ln 34-37 - "The bridge BR' may connect adjacent islands ISs, and wires for supplying power, a data signal, and the like to the pixel PXL may be formed on each bridge BR'."; Fig. 4 shows an island IS having four bridges BR1, BR2, BR3, BR4) connecting the plurality of encapsulated islands IS (see Fig. 17), comprising:
a stretchable base substrate 110 (col. 5, ln 34-37 - "First, the base layer 110 may be formed in a structure to be stretchable.");
a flexible base wall 380 (col. 12, ln 52-60 - "The encapsulation layer 380 may include...a plurality of organic layers (not shown).") on the stretchable base substrate 110, the flexible base wall 380 substantially enclosing a substantially enclosed space (into which protection layers 190 and 195 resides);
an adhesive layer 190 and/or 195 (col. 11, ln 3-8 - "The first protection layer 190 may be an organic insulating layer made of an organic material...such as polyacrylic compound, a polyimide compound..."; col. 13, ln 15-20 - "The second protection layer 195 may be an organic insulating layer made of an organic material...such as polyacrylic compound, a polyimide compound...") on the stretchable base substrate 110 and substantially enclosed in the substantially enclosed space (see Figs. 9 and 11); and
a plurality of light emitting elements 70 (col. 11, ln 19-23 - "organic light emitting diode 70"; Fig. 17 shows four islands IS each including organic light emitting diode 70. See also Fig. 16A, 16B or 16C.) on a side of the adhesive layer 190 away from the stretchable base substrate 110;
wherein a respective one of the plurality of encapsulated islands ISs comprises at least one of the plurality of light emitting elements 70 encapsulated therein on the stretchable base substrate 110 (see Fig. 17, Fig. 4 and Fig. 2).	
	Regarding claim 2, Hong teaches wherein the plurality of encapsulated islands ISs and the plurality of bridges BR' or BR1, BR2, BR3, BR4 constitute a connected network (see Fig. 17);
		the flexible base wall 380 is in a perimeter of the connected network, forming the substantially enclosed space extending throughout the connected network; and
		the adhesive layer 190 and/or 195 is in the substantially enclosed space extending throughout the connected network. 
	Regarding claim 3, Hong teaches wherein the stretchable display panel has a plurality of gaps S (col. 17, ln 50-53 - "A slit S"; Fig. 17 shows multiples slits.) respectively between adjacent (near) encapsulated islands ISs of the plurality of encapsulated islands ISs;
	the adhesive layer 190 and/or 195 is absent in the plurality of gaps S; and
	a respective one of the plurality of gaps S is surrounded by a portion of the flexible base wall 380. 
	Regarding claim 4, Hong teaches an encapsulating layer 380 encapsulating the plurality of encapsulated islands ISs and the plurality of bridges BR' or BR1, BR2, BR3, BR4.
	Regarding claim 6, Hong teaches the stretchable base substrate 110 extends throughout an entirety of the stretchable display panel (see Fig. 3).
	Regarding claim 7, Hong teaches a flexible base pattern 730 (col. 12, ln 32-45 - "The second pixel electrode 720 may be made of a metal layer such as...gold (Au)...") on a side of the adhesive layer 190 and/or 195 away from the stretchable base substrate 110;
	wherein the flexible base wall 380, the flexible base pattern 730, and the stretchable base substrate 110 substantially enclose the adhesive layer 190 and/or 195 in the substantially enclosed space. 
	Regarding claim 8, Hong teaches a flexible base pattern 380 (top half portion of the flexible base wall 380) on a side of the adhesive layer 190 and/or 195 away from the stretchable base substrate 110;
	wherein the flexible base wall 380 (bottom half portion of the flexible base wall 380), the flexible base pattern 380 (top half of the flexible base wall 380), and the stretchable base substrate 110;
	wherein the flexible base pattern 380 (top half portion of the flexible base wall 380) and the flexible base wall 380 (bottom half portion of the flexible base wall 380) constitute a unitary structure and comprise a same material. 
	Regarding independent claim 9, Hong teaches a stretchable display apparatus (see Fig. 1), comprising the stretchable display panel of claim 1, and one or more integrated circuits connected to the stretchable display panel.


Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: 
Claim 5 is objected to, but would be allowable if (i) its base claim 1 is amended to include all of the limitations of claim 5 and intervening claims 2, 3 and 4 or (ii) claim 5 is rewritten in independent form to include all of the limitations of its base claim 1 and the intervening claims 2, 3, and 4.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Pub. No. US 2017/0279057 A1 to Park et al.
Patent No. US 9,391,286 B1 to Kwon et al.
Pub. No. US 2019/0341433 A1 to Im et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JUNG whose telephone number is (408) 918-7554.  The examiner can normally be reached on 8:30 A.M. to 7 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on (571) 272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL JUNG/Primary Examiner, Art Unit 2895                                                                                                                                                                                                        30 May 2022

	

	

	


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status